Name: Commission Regulation (EEC) No 2826/89 of 21 September 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 9 . 89 Official Journal of the European Communities No L 275 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2826/89 of 21 September 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), as last amended by Regulation, (EEC) No 1889/87 (2), and in particular Article 6a thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 2301 /89 (4), and in particular Article 6 ( 3) thereof, Having regard to Council Regulation (EEC) No 1678/ 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (5), as last amended by Regu ­ lation (EEC) No 2829/89 (6), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (7), as last amended by Regulation (EEC) No 2777/89 (8); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153 /85 in the period 13 to 19 September 1989 for the Greek drachma tended to indicate that the agricultural conversion rate for the pigmeat sector should be adjusted as provided for in Article 6a of Regulation (EEC) No 1677/ 85 ; whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85 , the monetary compensatory amounts for Greece should be updated in the sectors concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/ 89 is hereby amended as follows : 1 . The column 'Greece' in Parts 1 , 3 , 5 , 7 , 8 and 10 of Annex I is replaced by that given in Annex I hereto . 2 . Annexes II and III are replaced by Annexes II and III hereto. Article 2 This Regulation shall enter into force on 25 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 September 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164, 24 . 6 . 1985 , p . 6 . O OJ No L 182, 3 . 7 . 1987, p . 1 . ( ») OJ No L 310, 21 . 11 . 1985 , p . 4 . (4) OJ No L 220, 29 . 7 . 1989 , p . 9 . ( s) OJ No L 164, 24 . 6 . 1985 , p . 11 . (6) OJ No L 273, 22 . 9 . 1989, p . 5 . O OJ No L 188 , 1 . 7 . 1989, p . 1 . (8) OJ No L 268 , 15 . 9 . 1989, p . 16 . No L 275/2 Official Journal of the European Communities 25 . 9 . 89 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts l Positive I \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ '  Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 11-1 11-1 7285 7286 - 1 000 kg - 1 137,8 1 137,8 1 655,6 1 655,6 1 137,8 1 137,8 1 081,0 1 081,0 1 081,0 1 037,7 1 037,7 1 137,8 1 137,8 1 081,0 1 081,0 1 379,5 1 299,9 1 593,0 512,0 1 102,6 1 058,5 1 102,6 1 102,6 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 11-2 11-3 11-3 7287 7288 7289 2 144,3 1 489,9 1 452,8 1 649,9 1 649,9 1 649,9 , 1103 13 90 1103 19 10 1103 19 30 1103 19 90 11-1 11-1 7285 7286 1 160,6 1 102,6 1 513,3 1 102,6 1 102,6 1103 21 00 1103 29 10 1103 29 20 1 160,6 1 102,6 1 102,6 Official Journal of the European Communities No L 275/325 . 9 . 89 \\ \ Positive \ Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF . Greece Dr Ireland £ Irl Portugal Esc 1103 29 30 1103 29 40 1103 29 90 11-1 11-1 7285 7286 - 1 000 kg - 1 058,5 1 160,6 1 102,6 1 102,6 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 11-1 11-1 7285 7286 1 102,6 1 513,3 1 058,5 1 867,9 1 160,6 1 102,6 1 251,6 1 102,6 1 102,6 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 ' 1 102,6 1 513,3 1 729,5 1 102,6 1 058,5 1 452,8 1 058,5 1 058,5 1 160,6 1 160,6 1 160,6 1104 29 10 1104 29 30 11-4 11-4 11-4 11-4 11-4 11-4 11-4 .11-4 7290 7291 7292 7293 7290 7291 7292 7293 ' ¢ 1 102,6 1 102,6 1 160,6 1 102,6 1 102,6 1 102,6 1 160,6 1 102,6 1104 29 91 1104 29 95 1104 29 99 , 11-1 11-1 7285 7286 1 160,6 1 102,6 1 102,6 1 102,6 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-5 11-5 7294 7295 C) 1 - 853,4 341,4 2 025,4 1 513,3 1 924,1 1 437,7 1 675,5 1.923,0 1 923,0 No L 275/4 Official Journal of the European Communities 25 . 9 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II||II - l 000 kg  1108 12 00 11-5 7294 Il 1 1 718,1 11-5 7295 O 1 718,1 1108 13 00 11-6 7296 Il 1 718,1 11-6 7297 O 1 718,1 1108 14 00 11-5 7294 Il 1 718,1 11-5 7295 o 1 718,1 1108 19 90 11-5 7294 \ 1 718,1 11-5 7295 0 1 718,1 1109 00 00 Il\ 2 617,0 1702 30 91 17-9 7318 2 241,6 1702 30 99 17-9 7318 1 718,1 1702 40 90 I 1718,1 1702 90 50 I II 1 718,1 1702 90 75 I II 2 344,0 1702 90 79 \ I 1 638,5 2106 90 55 Il\ 1 718,1 2302 10 10 23-1 7622 I  23-1 7623 \ 469,9 2302 10 90 \ 973,4 2302 20 10 \ I 469,9 2302 20 90 \ 973,4 2302 30 10 || l ¢ 469,9 2302 30 90 \ 1 007,0 2302 40 10 I I I 469,9 2302 40 90 I \ \ I 1 007,0 2303 10 11 \ I \ 2 275,7, 2309 10 11 23-2 7624 O  23-2 7625 o 136,5 2309 10 13 23-8 7541 00  23-8 7542 oo 7 056,6 23-8 7543 oo 14 113,1 y 23-8 7547 oo  23-8 7548 00 I 11 075,9 23-8 7549 00 22 151,7 23-8 7550 oo 136,5 \ 23-8 7551 00 7 193,1 23-8 7552 00 14 249,6 23-8 7629 00 136,5 23-8 7630 oo 11 212,4 23-8 7631 00 22 288,2 2309 10 31 23-3 7624 o  23-3 7691 0 432,4 2309 10 33 23-9 7541 oo  23-9 7542 oo 7 056,6 23-9 7543 oo 14 113,1 25 . 9 . 89 Official Journal of the European Communities No L 275/5 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc | ||||II - 1 000 kg  2309 10 33 23-9 7547 OC)  23-9 7548 OC) 11 075,9 23-9 7549 oo \ 22 151,7 23-9 7645 OC) 432,4 23-9 7646 OC) 7 489,0 23-9 7647 OC) 14 545,5 23-9 7651 OC) 432,4 l 23-9 7652 00 11 508,3 23-9 7653 OC) l . 22 584,1 2309 10 51 23-4 7624 ' o  23-4 7692 o 853,4 2309 10 53 23-10 7541 OC)  I 23-10 7542 OC) 7 056,6 23-10 7543 OC) 14 113,1 23-10 7547 OC)  23-10 7548 OC) 11 075,9 l 23-10 7549 OC) 22 151,7 23-10 7654 OC) 853,4 23-10 7655 OC) 7 910,0 23-10 7656 OC) 14 966,5 23-10 7660 oo 853,4 23-10 7661 OC) 11 929,3 \ 23-10 7662 OC) 23 005,1 2309 90 31 23-5 7624 o  l 23-5 7693 C) 136,5 2309 90 33 23-11 7541 OC)  23-11 7542 OC) 7 056,6 23-11 7543 OC) 14 113,1 23-11 7547 OC)  23-11 7548 OC) 11 075,9 23-11 7549 00 22 151,7 l 23-11 7663 OC) 136,5 23-11 7664 OC) 7 193,1 23-11 7665 OC) 14 249,6 23-11 7669 oo 136,5 23-11 7670 OC) 11212,4 - 23-11 7671 OC) 22 288,2 2309 90 41 23-6 7624 o  23-6 7694 C) 432,4 2309 90 43 23-12 7541 OC)  23-12 7542 OC) 7 056,6 23-12 7543 OC) 14 113,1 23-12 7547 OC) 23-12 7548 X') 11 075,9 23-12 7549 OC) 22 151,7 No L 275/6 Official Journal of the European Communities 25. 9. 89 \ \ Positive \ Negative CN code Tabic Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United . Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 90 43 23-12 23-12 23-12 23-12 23-12 7672 7673 7674 7678 7679 00 00 00 oo oo ' - 1 000 kg  432,4 7 489,0 14 545,5 432,4 11 508,3 2309 90 51 2309 90 53 23-12 23-7 23-7 23-13 23-13 23-13 23-13 7680 7624 7695 7541 7542 7543 7547 oo o 0 oo 00 00 00 ¢ 22 584,1 853,4 7 056,6 14 113,1 23-13 23-13 23-13 23-13 23-13 23-13 23-13 '23-13 7548 7549 7681 7682 7683 7687 7688 7689 oo oo oo 00 oo 00 00 00 11 075,9 22 151,7 853,4 7 910,0 14 966,5 853,4 11 929,3 23 005,1 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . O When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the- exact content by weight of non-milk constituents broken down by the combined nomenclature code. 25 . 9. 89 Official Journal of the European Communities No L 275/7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \  100 kg live weight  0102 90 10 IlII C) 4 851,4 0102 90 31 IlIl (') 4 851,4 0102 90 33 \ 0 4 851,4 0102 90 35 IIII o 4 851,4 0102 90 37 l \ 4 851,4 IIIl  100 kg net weight  0201 ,10 10 Il Il 9 217,6 0201 10 90 Il Il 9 217,6 0201 20 21 \ \ II 9 217,6 0201 20 29 \ I 9 217,6 0201 20 31 I l I 7 374,1 0201 20 39 I I II \ 7 374,1 0201 20 51 11 061,1 0201 20 59 I \ 11061,1 0201 20 90 I I l 7 374,1 0201 30 00 \ 12 613,6 0202 10 00 l \ 8 198,8 0202 20 10 l o 8 198,8 0202 20 30 02-1 7014 l I 1 311,8 l 02-1 7018 l 1 311,8 02-1 7019 0 6 559,0 020220 50 ' 02-1 7014 \ 2 049,7 02-1 ' 7018 I 2 049,7 l 02-1 7019 o 10 248,5 0202 20 90 o 6 559,0 0202 30 10 I (') 10 248,5 0202 30 50 OC) 10 248,5 0202 30 90 02-2 7034 \ 2 049,7 l 02-2 7038 o 10 248,5 0206 10 95 l \ \ 12 613,6 0206 29 91 I \ 10 248,5 0210 20 10 \ I l ' 7 374,1 0210 20 90 I I 10 527,5 0210 90 41 l I 10 527,5 0210 90 90 \ I 10 527,5 1602 50 10 16-4 7330 l 10 527,5 16-4 7331 \ 6 306,8 16-4 7332 \ 4 220,7 1602 90 61 16-4 7332 \ 4 220,7 No L 275/8 25 . 9. 89Official Journal of the European Communities (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 25 . 9. 89 Official Journal of the European Communities No L 275/9 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ || I  100 kg  0401 04-1 7058 I . a + e 0402 10 11 IIIIl 5 537,9 0402 10 19 04-3 7059 \ 3 627,3 \ 04-3 7074 \  04-3 7079 \ l . 5 537,9 0402 10 91 04-4 7089 \ d + f , 0402 10 99 04-4 7089 \ d + f 0402 21 11 04-2 7744 \ a + c 0402 21 17 04-6 7098 \ 3 627,3 04-6 7099 \  I 04-6 7114 \ a + c 0402 21 19 04-2 7744 \ a + c 0402 21 91 04-2 7744 \ a + c 0402 21 99 04-2 7744 \ a + c 0402 29 04-2 7744 'l I a+c + f 0402 91 04-2 7744 \ \ a + c 0402 99 04-2 7744 \ a + c + f 0403 10 11 04-2 7744 \ a + c 0403 10 13 04-2 7744 \ I a + c 0403 10 19 04-2 7744 \ a + c 0403 10 31 04-2 7744 I a + c + f 0403 10 33 04-2 7744 \ a+c+f 0403 10 39 04-2 7744 l a+c+f 0403 90 11 04-5 7093 \ 3 627,3 04-5 7094 \  04-5 7097 \ 5 537,9 0403 90 13 04-6 7098 \ 3 627,3 04-6 7099 \  I 04-6 7114 \ a + c 0403 90 19 04-2 7744 \ a + c 0403 90 31 04-4 7089 \ d + f 0403 90 33 04-2 7744 \ a + c+f 0403 90 39 04-2 7744 \ a + c+f 0403 90 51 04-2 7744 \ a + c 0403 90 53 04-2 7744 I a+c 0403 90 59 04-2 7744 I a+c 0403 90 61 04-2 7744 I a+c + f 0403 90 63 04-2 7744 \ a + c + f 0403 90 69 04-2 7744 a + c+f 25 . 9 . 89No L 275/ 10 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM. Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \\ \ I  100 kg  0404 90 11 04-2 7744 I-l a+ c 0404 90 13 04-2 7744 \ a + c 0404 90 19 04-2 7744 a+c 0404 90 31 04-2 7744 \ a+c 0404 90 33 04-2 7744 \ a+c 0404 90 39 04-2 7744 a+c 0404 90 51 04-2 7744 \ \ a + c + f 0404 90 53 04-2 7744 \ a + c + f 0404 90 59 04-2 7744 a+c+f 0404 90 91 04-2 7744 II a+c+f 0404 90 93 04-2 7744 \ - a + c + f 0404 90 99 04-2 7744 II a+ c+ f 0405 04-7 7118 I 2 792,0 04-7 7119 \ 2 861,8 04-7 7134 \ 4 837,0 04-7 7138 l I 4 957,9 04-7 7139 \ 6 078,9 04-7 7154 l 6 230,9 04-7 7189 \ 9 337,9 04-7 7193 l 9 571,3 04-7 7194 l  04-7 7197 \ b x coef 04-7 7198 \  04-7 7199 \ I b x coef 04-7 7214 \  04-7 7218 l b x coef 04-7 7225 \ b 04-7 7752 \  04-7 7753 l b x coef 04-7 7754 \ 3 735,1 'l 04-7 7755 \ 3 828,5 0406 10 10 04-8 7226 l  04-8 7227 I 6 885,9 04-8 7228 \ 7 920,7 04-8 7229 l 4 734,1 04-8 7230 \ 6 204,7 I 04-8 7231 l 2 151,8 04-8 7232 \ 3 151,5 0406 10 90 04-8 7226 l  04-8 7228 l 7 920,7 04-8 7230 6 204,7 04-8 7232 l 3 151,5 0406 20,10 \ \ l  0406 20 90 04-9 7233 l 7 920,7 04-9 7234 \ 1 10 727,3 25 . 9. 89 Official Journal of the European Communities No L 275/ 11 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ \ I ,  100 kg  0406 30 10 04-10 7235 \ \ \   04-10 7236 \ \ 2 849,2 04-10 7237 \ 4 180,1 04-10 7238 \ \ 6 084,0 04-10 7239 \ \ 7 215,0 0406 30 31 04-10 7235 \ \  04-10 7236 \ 2 849,2 04-10 7237 \ \ 4 180,1 04-10 7238 l \ ' 6 084,0 0406 30 39 04-10 7235 \  04-10 7238 6 084,0 04-10 7239 \ 7 215,0 0406 30 90 I \ \ 7 215,0 0406 40 00 04-11 7240 \  04-11 7241 l 7 504,9 0406 90 11 04-12 7242 \ \ \ 6 204,7 04-12 7243 \ \ \  04-12 7244 \ 6 885,9 04-12 7245 \ 7 920,7 04-12 7246 \ \ 4 734,1 I 04-12 7247 6 204,7 040690 13 04-13 7248 I \ ¢  I 04-13 7250 I 9 271,7 0406 90 15 04-13 7248 \  \ 04-13 7250 \ 9 271,7 0406 90 17 04-13 7248 \  04-13 7249 \ 6 204,7 04-13 7250 \ 9 271,7 0406 90 19 II  0406 90 21 04-14 7251 Il  04-14 7252 Il 8 502,0 0406 90 23 04-15 7254 Il \  04-15 7255 6 885,9 04-15 7256 Il \ 7 920,7 04-15 7257 li \ 4 734,1 I 04-15 7258 IlIl 6 204,7 0406 90 25 04-15 7254 IlIl  04-15 7255 6 885,9 04-15 7256 IlIl 7 920,7 04-15 7257 4 734,1 04-15 7258 Il I 6 204,7 0406 90 27 04-15 7254 IIIl  04-15 7255 II 6 885,9 04-15 7256 l .\ 7 920,7 04-15 7257 4 734,1 No L 275/ 12 Official Journal of the European Communities 25 . 9 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece . Dr Ireland £ Irl Portugal Esc \  100 kg  0406 90 27 04-15 7258 \ 6 204,7 0406 90 29 04-15 7253  04-15 7254 \  04-15 7255 6 885,9 04-15 7256 li 7 920,7 04-15 7257 II 4 734,1 04-15 7258 li 6 204,7 0406 90 31 04-15 7253 Il  04-15 7254 li  04-15 7255 II 6 885,9 04-15 7256 II 7 920,7 04-15 7257 4 734,1 04-15 7258 6 204,7 0406 90 33 04-15 7253 \  04-15 7254 \  04-15 7255 | 6 885,9 04-15 7256 \ 7 920,7 04-15 7257 \ 4 734,1 ' 04-15 7258 I 6 204,7 0406 90 35 04-16 7259 \ L  04-16 7274 \ 6 885,9 04-16 7277 I 7 920,7 04-16 7278 l 4 734,1 04-16 7279 I 6 204,7 0406 90 37 04-16 7259 \  04-16 7274 I 6 885,9 I 04-16 7277 7 920,7 04-16 7278 4 734,1 04-16 7279 6 204,7 0406 90 39 04-15 7254  I 04-15 7255' 6 885,9 04-15 7256 7 920,7 04-15 7257 4 734,1 04-15 7258 6 204,7 0406 90 50 04-15 7253 04-15 7254  ' 04-15 7255 6 885,9 04-15 7256 7 920,7 04-15 7257 4 734,1 04-15 7258 6 204,7 0406 90 61  0406 90 63 ( 0406 90 69 10 727,3 ¢ 0406 90 71 04-8 7226  04-8 7227 6 885,9 25.9.89 Official Journal of the European Communities No L 275/ 13 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0406 90 71 0406 90 73 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 7228 7229 7230 7259 7274 7277 7278 7279  100 kg  7 920,7 4 734,1 6 204,7 6 885,9 7 920,7 4 734,1 6 204,7 0406 90 75 0406 90 77 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 6 885,9 7 920,7 4 734,1 6 204,7 6 885,9 7 920,7 4 734,1 6 204,7 0406 90 79 0406 90 81 0406 90 83 0406 90 85 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 6 885,9 7 920,7 4 734,1 6 204,7 6 885,9 7 920,7 4 734,1 6 204,7 6 885,9 7 920,7 0406 90 89 0406 90 91 0406 90 93 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 4 734,1 6 204,7 6 885,9 7 920,7 4 734,1 6 204,7 2 151,8 3 151,5 2 151,8 No L 275/ 14 Official Journal of the European Communities 25 . 9 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece ' Dr Ireland £ Irl Portugal Esc lilili  100 kg  0406 90 93 04-8 7232 3 151,5 0406 90 97 04-8 7226 li  04-8 7228 7 920,7 04-8 7230 Il\ 6 204,7 . 04-8 7232 3 151,5 0406 90 99 04-8 7226 Il  04-8 7228 7 920,7 04-8 7230 Il 6 204,7 04-8 7232 3 151,5 2309 10 15 23-14 7553 705,7 23-14 7554 \ - 1 411,3 23-14 7555 ' 2 117,0 23-14 7556 II 2 646,2 23-14 7557 2 963,8 23-14 7558 . 3 175,4 23-14 7579 1 107,6 23-14 7580 \ 2 215,2 23-14 7581 I 3 322,8 23-14 7582 I 4 153,4 23-14 7583 l 4 651,9 23-14 7584 I 4 984,1 23-14 7885 l  ¢ 2309 10 19 . 23-14 7553 I 705,7 23-14 7554 \ 1 411,3 23-14 7555 I 2 117,0 23-14 7556 I 2 646,2 23-14 7557 I 2 963,8 \ 23-14 7558 I 3 175,4 23-14 7579 I 1 107,6 I 23-14 7580 \ 2 215,2 23-14 7581 \ 3 322,8 23-14 7582 I 4 153,4 1 23-14 7583 \ 4 651,9 23-14 7584 I 4 984,1 23-14 7885  2309 10 39 23-14 7553 \ - 705,7 23-14 7554 \ 1 411,3 23-14 7555 2 117,0 ; 23-14 7556 2 646,2 23-14 7557 2 963,8 23-14 7558 3 175,4 23-14 7579 1 107,6 23-14 7580 2 2)5,2 23-14 7581 3 322,8 23-14 7582 4 153,4 25 . 9. 89 Official Journal of the European Communities No L 275/ 15 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands , F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I 1  100 kg  2309 10 39 23-14 7583 l 4 651,9 23-14 7584 l 4 984,1 23-14 7885 \  2309 10 59 23-14 7553 \ 705,7 .I 23-14 7554 \ 1411,3 23-i'4 7555 l 2 117,0 23-14 7556 \ 2 646,2 23-14 7557 \ 2 963,8 23-14 7558 \ 3 175,4 23-14 7579 l 1 107,6 23-14 7580 \ 2 215,2 23-14 7581 \ 3 322,8 23-14 7582 l 4 153,4 l 23-14 7583 l - 4 651,9 23-14 7584 l 4 984,1 23-14 7885 \  2309 10 70 23-14 7553 \ 705,7 23-14 7554 l 1411,3 23-14 7555 \ 2 117,0 23-14 7556 \ 2 646,2 23-14 7557 \ 2 963,8 23-14 7558 \ 3 175,4 23-14 7579 l 1 107,6 23-14 7580 2 215,2 l 23-14 7581 \ 3 322,8 23-14 7582 l 4 153,4 \ 23-14 7583 l 4 651,9 23-14 7584 \ 4 984,1 23-14 7885  2309 90 35 23-14 7553 705,7 I 23-14 7554 II 1 411,3 .1 23-14 7555 l - 2 117,0 23-14 7556 2 646,2 23-14 7557 2 963,8 I 23-14 7558 3 175,4 l 23-14 7579 II 1 107,6 l 23-14 7580 \ 2 215,2 * 23-14 7581 3 322,8 » 23-14 7582 4 153,4 23-14 7583 II 4 651,9 23-14 7584 II 4 984,1 23-14 7885 II  2309 90 39 23-14 7553 705,7 23-14 7554 Il 1 411,3 23-14 7555 II 2 117,0 No L 275/ 16 Official Journal of the European Communities 25 . 9 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  2309 90 39 23-14 7556 2 646,2 23-14 7557 \\ 2 963,8 23-14 7558 II 3 175,4 23-14 7579 \ \ 1 107,6 23-14 7580 Il 2 215,2 23-14 7581 3 322,8 23-14 7582 4 153,4 .\ 23-14 7583 4 651,9 23-14 7584 4 984,1 23-14 7885 I  2309 90 49 23-14 7553 \ 705,7 23-14 7554 1 411,3 23-14 7555 I 2 117,0 23-14 7556 \ 2 646,2 23-14 7557 2 963,8 1 23-14 7558 \ 3 175,4 23-14 7579 l 1 107,6 23-14 7580 \ 2 215,2 23-14 7581 \ 3 322,8 23-14 7582 \ 4 153,4 23-14 7583 \ 4 651,9 23-14 7584 \ 4 984,1 23-14 7885 l  2309 90 59 23-14 7553 \ I 705,7 23-14 7554 l 1411,3 23-14 7555 \ 2 117,0 23-14 7556 \ 2 646,2 23-14 7557 \ I 2 963,8 23-14 7558 l 3 175,4 23-14 7579 \ 1 107,6 23-14 7580 \ 2 215,2 23-14 7581 \ 3 322,8 23-14 7582 l 4 153,4 23-14 7583 \ 4 651,9 23-14 7584 \ 4 984,1 23-14 7885 l  2309 90 70 23-14 7553 \ 705,7 23-14 7554 l 1 411,3 23-14 7555 l 2 117,0 23-14 7556 l 2 646,2 l 23-14 7557 \ 2 963,8 23-14 7558 \ 3 175,4 23-14 7579 l 1 107,6 23-14 7580 \ 2 215,2 23-14 7581 l 3 322,8 25 . 9 . 89 Official Journal of the European Communities No L 275/ 17 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal l BM F1 Pta £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Esc ||  100 kg I I 2309 90 70 23-14 23-14 23-14 23-14 7582 7583 7584 7885 4 153,4 4 651,9 4 984,1  % milk fat/ 100 kg product  a b 104.2 114.3  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - C 47,3 % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - u 55,4 : % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - e 4,3  °/o sucrose/ 100 kg product  f 4,0 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 275/ 18 Official Journal of the European Communities 25 . 9 . 89 PART 7 SECTOR SUGAR Monetary compensatory amounts I Positive I I I II Negative I II CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 C) 0 0 0 O  100 kg - 330,6 330,6 330,6 330,6 330,6 330,6 330,6 330,6 396,5 396,5 396,5 1702 30 10 1702 40 10 1702 60 10 17-7 17-7 17-7 7340 7340 7340  100 kg of dry matter  396,5 396,5 396,5  °/o sucrose content and 100 kg net  1702 60 90 1702 90 30 17-10 17-10 17-10 17-7 7345 7346 7347 7340 0 0 0 3,965 3,965 3,965  100 kg of dry matter  396,5 ¢ 1702 90 60 1702 90 71 1702 90 90 17-11 17-11 17-11 17-12 17-10 17-10 17-8 7349 7350 7351 7353 7345 7346 7347 o o 0 C) 0 0 0  °/o sucrose content and 100 kg net '  3,965 3,965 3,965 3,965 3,965 3,965 3,965 2106 90 30 2106 90 59 21-5 21-6 21-6 21-6 7419 7423 7424 7425 o o o  100 kg of dry matter  396,5  °/o sucrose content and 100 kg net  3,965 3,965 3,965 25 . 9 . 89 Official Journal of the European Communities No L 275/ 19 (') Where the yield of the raw sugar differs from that of ,the standard quality defined by Regulation (EEC) No 431/68 (OJ No L 89, 10. 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6. 1968 , p. 42). (l) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (*) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 275/20 Official Journal of the European Communities 25 . 9 . 89 PART 8 v PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ Il I  100 kg  0403 10 51 II||Il 4 984,1 0403 10 53 Il\ 5 588,5 0403 10 59 \ 7 950,9 0403 10 91 I Il 620,9 0403 10 93 IIIl\ \ 829,4 0403 10 99 1 260,1 0403 90 71 IIIl\ 4 984,1 0403 90 73 \ II 5 588,5 0403 90 79 1 7 950,9 0403 90 91 \ 620,9 0403 90 93 I 829,4 0403 90 99 \ \ \ 1 260,1 1517 10 10 I I 1 292,1 1517 90 10 \ 1 292,1 1704 10 11 I  1704 10 19 I \  1704 10 91 I  1704 10 99 \  1704 90 51 17-1 * \ 1704 90 55 17-4 'l \ 1704 90 61 17-4 * \ 1704 90 65 17-4 «  \ 1704 90 71 17-4 » \ 1704 90 75 17-1 *  \ 1704 90 81 17-2 * . 7632 1704 90 99 17-3 » 7632 1806 20 10 18-1 # ¢ \ - 1806 20 30 18-1 * I 1806 20 50 18-1 * I 1806 20 70 18-1 $ \ \ 1806 20 90 18-2 I 1806 31 00 18-1 \ \ 1806 32 10 18-4 * \ 1806 32 90 18-4 * \ 1806 90 11 18-4 a \ 1806 90 19 18-1 » \ 1806 90 31 18-1 » \ 25 . 9. 89 Official Journal of the European Communities No L 275/21 I Positive l Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 18-3 18-3 18-3 18-4 18-4 18-2 * * 7632 * * » I El I I  100 kg  I 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 19-4 19-2 19-1 19-1 19-1 * * * » t  1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 4 * *  # ¢ 7633 7634 as ­ »  1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 * a ­ 6585 7585 6586 7586 * 587,6 817,2 1 356,7 1 206,4 2 027,4 2106 90 99 2905 44 1 1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7001 7002 7003 7004 7635 7636 7637 7642  No L 275/22 Official Journal of the European Communities 25 . 9 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM . Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I  100 kg  2905 44 19 IIIl \ v  2905 44 91 I  2905 44 99 IIIIII  3505 10 10 II  3505 10 90 '  3823 60 11 IIIIII  3823 60 19 \  3823 60 91 \  3823 60 99 II||l \   \ 7001 l l   7002 l \  .  7003   7004 \   I 7005 l   I 7006 l   7007 \   I 7008 l '   7009 l  _ l 7010 I \ \ \ li  l 7011 I I   7012 \ \   7013 l   \ 7015 \   7016 l   7017 \   \ 7020 l 697,8  7021 i \ 783,4  7022 l 858,4  7023 \ 929,8 _ I 7024 l 1 029,7  7025 \ 742,8  7026 l 828,4  7027 l 903,4  7028 \ 974,8  7029 I 1 074,7  I 7030 \ 794,0  7031 \ 879,6  7032 \ 954,6  . 7033 l 1 026,0  \ 7035 \ 849,4  I 7036 \ 935,0  7037 \ 1 010,0  7040 \ 2 093,3  I 7041 \ 2 178,9  7042 \ '  2 253,9 25 . 9 . 89 Official Journal of the European Communities No L 275/23 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I I II  100 kg   7043 Il\ 2 325,3  II 7044 2 425,2  II 7045 - 2 138,3  II 7046 2 223,9  II 7047 Il 2 298,9 &gt;  Il 7048 Il 2 370,3  II 7049 Il 2 470,2  Il 7050 Il 2 189,5  II 7051 Il 2 275,1  7052 2 350,1 _ 7053 II 2 421,5  7055 2 244,9  II 7056 2 330,5  II 7057 2 405,5  II 7060 3 738,1  II 7061 3 823,7  7062 Il 3 898,7  7063 \ 3 970,1  I 7064 4 070,0  I 7065 3 783,1  I 7Q66 II 3 868,7  I 7067 3 943,7  I 7068 4 015,1  I 7069 I 4 115,0  ' 7070 v. I 3 834,3  7071 \ 3 919,9  I 7072 \ 3 994,9  I 7073 \ 4 066,3  I 7075 \ 3 889,7  I 7076 \ 3 975,3  I 7077 \ 4 050,3  7080 \ 7276,8  \ 7081 \ 7 362,4  7082 \ 7 437,4  l 7083 \ 7 508,8  7084 \ 7 608,7  7085 \ 7 321,8  7086 l 7 407,4  7087 l 7 482,4  I 7088 l 7 553,8  I 7090 \ 7 373,0  7091 \ 7 458,6  7092 7 533,6  7095 l 7 428,4  \ 7096 7 514,0 1 No L 275/24 Official Journal of the European Communities 25 . 9 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr. Ireland £ Irl Portugal Esc IIIIII  100 kg  __ 7100 0   Il 7101 0   , 7102 0   \ 7103 0   7104 (7 590,3  II 7105 0   II 7106 (')   || 7107 0 I   \ 7108 C) 535,4  7109 0 635,3  7110 (')   7111 0   7112 o 515,2  I 7113 0 586,6  7115 0   7116 o 495,6  7117 o 570,6  \ 7120 (') 956,2  \ 7121 O 1 041,8 ,  I 7122 o 1 116,8  I 7123 o 1 188,2  l 7124 0 , 1 288,1  7125 C) 1 001,2  \ 7126 o 1 086,8  \ 7127 n 1 161,8  7128 C) 1 233,2  I 7129 0 I 1 333,1  \ 7130 C) 1 052,4  I 7131 o 1 138,0  \ 7132 O 1 213,0  7133 n 1 284,4  I 7135 0 1 107,8  7136 o 1 193,4  7137 C) 1 268,4  \ 7140 C) 2 351,7  7141 0 2 437,3  7142 0 I 2 512,3  \ 7143 (') 2 583,7  7144 o 2 683,6  7145 o 2 396,7  7146 C) 2 482,3 .  I 7147 0 2 557,3  7148 C) 2 628,7  7149 C) 2 728,6  7150. 0 2 447,9 25 . 9 . 89 Official Journal of the European Communities No L 275/25 I || Positive Negative CN code Table Additionalcode ' Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg   7151 (') 2 533,5  7152 0 2 608,5  7153 (') 2 679,9  I 7155 0 2 503,3  7156 C) 2 588,9  I 7157 C) 2 663,9  l 7160 C) 3 996,5  \ 7161 C) 4 082,1 _ I 7162 0) I . 4 157,1  I 7163 (') 4 228,5  \ 7164 o 4 328,4  7165 H 4 041,5  I 7166 C) 4 127,1  7167 0 4 202,1  \ 7168 C) 4 273,5  I 7169 4 373,4  .\ 7170 (') 4 092,7  \ 7171 o 4 178,3  I 7172 C) 4 253,3  I 7173 C) 4 324,7  \ 7175 0 4 148,1  \ 7176 e&gt; 4 233,7  \ 71777180 0O 4 308,77 535,2  7181 0 7 620,8  7182 0 7 695,8  \ 7183 C) 7 767,2  I 7185 C) 7 580,2  I 7186 0 7 665,8  \ 7187 o 7 740,8  \ 7188 C) 7 812,2  l 7190 C) 7 631,4  \ 7191 o 7 717,0  I 7192 O 7 792,0  ¢ 7195 7196 0 C) 7 686,8 7 772,4  7200 0 1 117,7  \ 7201 o 1 203,3  I 7202 O 1 278,3  I 7203 C) 1 349,7  I 7204 C) 1 449,6  \ 7205 o 1 162,7  \ 7206 C) 1 248,3  I 7207 (') 1 323,3  7208 C) 1 394,7 No L 275/26 Official Journal of the European Communities 25 . 9. 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark ' Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||||II  100 kg   II 7209 0 1 494,6  7210 0 1 213,9  II 7211 o 1 299,5  II 7212 C) 1 374,5  Il 7213 C) 1 445,9  7215 C) 1 269,3  l 7216 o 1 354,9  || 7217 0 1 429,9  7220 (') 1 324,5  7221 0 1 410,1  || 7260 0 ' 4 706,3  II 7261 o 4 791,9  II 7262 (') ' 4 866,9  I 7263 C) 4 938,3  7264 0 5 038,2  7265 0 4 751,3  7266 C) 4 836,9  7267 O 4 911,9  7268 C) 4 983,3  7269 C) 5 083,2  7270 C) 4 802,5  7271 0 4 888,1  7272 0 4 963,1  I 7273 0 5 034,5  I 7275 (') 4 857,9  I 7276 C) 4 943,5  I 7280 0 4 913,1  I 7300 0 1 788,3  I 7301 0 1 873,9  7302 0 1 948,9  7303 (') 2 020,3  7304 0 2 120,2  7305 0 1 833,3  7306 o 1 918,9  7307 0 1 993,9  7308 o 2 065,3  I 7309 .(') ' 2 165,2  7310 (') 1 884,5  I 7311 0 1 970,1  I 7312 0 2 045,1  \ 7313 0 2 116,5  \ 7315 C) 1 939,9  7316 (') 2 025,5  7317 o 2 100,5  7320 0 1 995,1 25 . 9. 89 Official Journal of the European Communities No L 275/27 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II \ -  100 kg  &lt;  Il 7321 0 2 080,7  II 7360 C) 4 778,8  7361 C) 4 864,4  Il 7362 0 4 939,4  7363 C) 5 010,8  Il 7364 C&gt; 5 110,7  7365 C&gt; 4 823,8  II 7366 C) 4 909,4  I 7367 o 4 984,4  II 7368 0 \ 5 055,8  7369 (l) 5 155,7  1 7370 o 4 875,0  I 7371 (') I 4 960,6  7372 o 5 035,6  7373 0 5 107,0  7375 C) 4 930,4  I 7376 C) 5 016,0  I 7380 0 4 985,6  I 7400 C) 2 403,0  7401 0 2 488,6  II 7402 0 2 563,6  Il 7403 C) 2 635,0  7404 C) 2 734,9  II 7405 0 I 2 448,0  7406 C) 2 533,6  II 7407 o 2 608,6  7408 C) 2 680,0  I 7409 0 2 779,9  7410 0 2 499,2  Il 7411 C) 2 584,8  Il 7412 C) 2 659,8  Il 7413 o 2 731,2  7415 0) 2 554,6  Il 7416 0 2 640,2  II 7417 C) 2 715,2  II 7420 C) 2 609,8  Il 7421 0 I 2 695,4  Il 7460 C) 4 845,2  II 7461 0 I 4 930,8  II 7462 C) 5 005,8  II 7463 C) 5 077,2  II 7464 ( ¢) - 5 177,1  7465 C) 4 890,2  II 7466 0 4 975,8  II 7467 o ¢ 5 050,8 No L 275/28 Official Journal of the European Communities 25 . 9 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland &lt; £ Irl Portugal Esc IIIl \  100 kg   II 7468 0 I 5 122,2  7470 (') 4 941,4  Il 7471 C) 5 027,0  II 7472 (') 5 102,0  7475 o 4 996,8  7476 0 5 082,4  l 7500 o 3 520,7  I 7501 C) I 3 606,3  \ 7502 C) 3 681,3  || 7503 C) 3 752,7  I 7504 3 852,6  7505 0) \ 3 565,7  7506 C) 3 651,3  l 7507 o 3 726,3  I 7508 0) 3 797,7  7509 o 3 897,6  7510 0 3 616,9  I 7511 , C) 3 702,5  l 7512 C) 3 777,5  \ 7513 0 3 848,9  7515 0 3 672,3  7516 (') 3 757,9  7517 o 3 832,9  7520 C) 3 727,5  7521 (') 3 813,1  \ 7560 C) 4 966,1  \ 7561 0) 5 051,7  7562 C) 5 126,7  7563 o 5 198,1  7564 (l) ~ 5 298,0  7565 C) 5011,1  7566 C) 5 096,7  7567 C) 5 171,7  7568 C) 5 243,1  7570 C) 5 062,3   7571 0 5 147,9  7572 (l) 5 222,9  7575 0 , 5 117,7 &gt; 7576 (') 5 203,3  \ 7600 C) 4 871,3  7601 (') 4 956,9  7602 o 5 031,9  7603 o 5 103,3  7604 C) 5 203,2  7605 0 4 916,3 25 . 9. 89 Official Journal of the European Communities No L 275/29 \ Positive Negative GN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem- bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I - \  100 kg   II 7606 o 5 001,9  II 7607 0 5 076,9  II 7608 O 5 148,3  II 7609 0 5 248,2  7610 ( l) 4 967,5  I 7611 C) 5 053,1  7612 C) 5 128,1  7613 C) 5 199,5  \ 7615 0 5 022,9  \ 7616 o 5 108,5  l 7617 0 5 183,5  I 7620 0) 5 078,1  7621 0 5 163,7  \ 7700 0 5.404,1  7701 O 5 489,7  7702 0 5 564,7  7703 o 5 636,1  7704 O 5 736,0 -  l 7705 C) 1 5 449,1  I 7706 0 5 534,7  I 7707 0 5 609,7  \ 7708 0 5 681,1  I 7710 0) 5 500,3  \ 7711 C) 5 '585,9  I 7712 C) 5 660,9  7715 0) ' 5 555,7  \ 7716 C) 5 641,3  I 7720 0 5 426,9  ' - Il 7721 o 5 512,5  II 7722 C) 5 587,5  7723 0 5 658,9  Il 7725 C) 5 471,9  7726 (') 5 557,5  || 7727 C) 5 632,5  II 7728 o 5 703,9  || 7730 0 5 523,1  Il 7731 0 5 608,7  7732 7735 0 C) 5 683,7 5 578,5  II 7736 C) 5 664,1  II 7740 C) 6 977,5  II 7741 o 7 063,1  II 7742 o 7 138,1  || 7745 C) 7 022,5  I 7746 o 7 108,1 No L 275/30 Official Journal of the European Communities 25 . 9 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands . F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I \\II  100 kg   \\ 7747 C) 7 183,1  Il 7750 0 7 073,7  II 7751 0 7 159,3  7760 C) 8 528,0  7761 0 * 8 613,6  \ 7762 C) 8 688,6  I 7765 0 8 573,0  \ 7766 C) 8 658,6  I 7770 C) 8 624,2  \ 7771 (') 8 709,8  Il 7780 o 10 078,6  l 7781 0 10 164,2  7785 (!) 10 123,6  l 7786 0 10 209,2  I 7800   \ 7801 II   I 7810 II 10 366,9  7811 I 10 452,5  \ 7812 II 10 527,5  \ 7815 10 411,9  7816 10 497,5  I 7817 l 10 572,5  \ 7820 I 904,6  I 7821 990,2  7830 \ 10 463,1  I 7831 II 10 548,7  l 7840 \ \ 2 300,1  7841 - 2 385,7  I 7860 3 944,9  7861 I 4 030,5  \ 7900 C)   \ 7901 0 550,8  7910 10 625,3  l 7911 (') 10 710,9 ¢  7912 C) 10 785,9  I 7915 C) 10 670,3  I 7916 C) 10 755,9  l 7917 0 , 10 830,9  \ 7920 . (') 1 163,0  7921 C) 1 248,6  \ 7930 C) 10 721,5  l 7931 0 10 807,1  I 7940 o 2 558,5  l 7941 0 2 644,1  7960 o 4 203,3 25 . 9. 89 Official Journal of the European Communities No L 275/31 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I  100 kg I  7961 0 4 288,9 Amounts to be deducted 51xx \ 122,0  52xx l 257,8  53xx \ 412,5  54xx Il 554,3  55xx l 812,2  56xx l 1 206,9  570x 1 849,5  571x 1 849,5  572x II 2 561,5  573x \ 2 561,5  574x \ 3 293,3  575x l 3 293,3  576x l 4 025,2  577x \ 4 025,2  578x 4 757,0  59xx I 122,0 Amounts to be deducted 61xx \ 88,3  62xx \ 186,7  63xx \ 298,7  64xx \ 401,4  65xx V \ 588,1  66xx l 873,8  67Ox l 1 339,1  671x \ 1 339,1  672x \ 1 854,7  673x l 1 854,7  674x \ 2 384,6  675x I 2 384,6  676x \ 2 914,5  677x \ 2 914,5  678x I 3 444,4  69xx 88,3 No L 275/32 Official Journal of the European Communities 25 . 9 . 89 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes; the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 25 . 9 . 89 Official Journal of the European Communities No L 275/33 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts \ \ Positive I Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1509 10 10 1509 10 90 1509 90 00 15-1 15-1 15-1 15-2 15-2 15-2 15-3 7298 7299 7314 7709 7713 7714 7717 I I E I I li ' - 100 kg  3 860,6 3 860,6 2 703,0 4 274,5 3 116,9 3 116,9 4 246,6 I 1510 00 10 1510 00 90 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7718 7719 7724 7729 7733 7734 7737 7738 3 089,1 3 089,1 1 634,6 1 634,6 477,0 1 994,1 836,6 836,6 No L 275/34 Official Journal of the European Communities 25 . 9 . 89 ANNEX II Monetary coefficients Member States Products \ Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal _ __ 1,022 _ _ _ _ 1,203 __ 0,949  Milk and milk products   1,055     1,203   0,949 \  Pigmeat            Sugar   1,064     1,037  0,958   Cereals   1,064     1,037  0,958  Eggs and poultry and albumins   1,020     1,124  0,984  Wine  Ill Il      Processed products (Regulation IIIIIlIll IlIlIll (EEC) No 3033/80): \ l IlIl\ Il\ IlIlIl  to be applied to charges   1,055     1,203  0,949   to be applied to refunds : I I I \ \ \ \  cereals   1,064     1,037  0,958  milk   1,055   ,   ¢  1,203  0,949  sugar   1,064     1,037  0,958  Jams and marmalades \ \ l l \ \ l l (Regulation (EEC) No 426/86) -l -l -l -l -l -l -l -l -l  Olive oil sector   1,021     1,120    ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,89696 63,8256 55,2545 48,2869 Dkr 0,535758 11,8038 10,2187 8,93007 DM 0,140456 3,09451 2,67895 2,34113 FF 0,471069 10,3786 8,98483 7,85183 F1 0,158257 3,48671 3,01849 2,63785 £ Irl 0,0524290 1,15512  0,873900 £ 0,0453890  0,865710 0,756544 Lit .  2 203,19 1 907,32 , 1 666,81 Dr 12,0596 265,696 230,016 201,011 Esc 11,6381 256,409 221,976 193,985 Pta 8,72541 192,237 166,422 145,436